Citation Nr: 0710052	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 through 
January 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

The veteran appeared at a video hearing before the 
undersigned in March 2006 at which time he clarified the 
symptoms of his bilateral foot condition to include pes 
planus and residuals of frostbite.  As such, the issue has 
been recharacterized in the case caption, above, as 
entitlement to service connection for a bilateral foot 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a bilateral 
foot disability.  Service connection requires a showing of a 
current disability, of an in-service incurrence of an injury 
or disease, and of a nexus between the two.  See Pond v. 
West, 
12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  This service connection claim is not yet 
ready for appellate review.  The claims folder is missing 
some of the veteran's service medical (reports of entrance 
and separation examinations are missing), as well as a copy 
of all relevant VA treatment records.  Because this 
information is in the possession of the Federal government, 
VA has a duty under 38 C.F.R. § 3.159(c)(2) to obtain the 
information and associate it with the claims folder.  Under 
the same regulation, VA has a duty to obtain all service 
medical records for the relevant service periods and 
associate them with the claims folder.  This includes any 
treatment for frostbite at the "TMC-2" in Germany.  See 
March 2006 hearing transcript.

At the March 2006 hearing, the veteran also testified that he 
is currently being treated for his foot disorders at the VA 
hospitals in McClellan and Little Rock.  The claims folder 
contains very sparse VA treatment records, the most recent of 
which are dated October 2003, almost four years ago.  As 
such, there is no clear picture of the extent of the 
veteran's current foot disability in the claims folder.  The 
duty to assist under 38 C.F.R. § 3.159(c)(2) includes 
associating all relevant VA treatment records with the claims 
folder.  This means treatment at VA medical facilities for 
any bilateral foot disabilities since service.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Obtain all service medical records, 
including entrance and separation 
examination reports and all reserve 
service medical records, and associate 
them with the claims folder.  This 
includes any treatment for frostbite at 
the "TMC-2" in Germany during the 
veteran's active service.  See March 2006 
hearing transcript.

3.  Obtain a VA medical examination to 
determine the etiology of the veteran's 
bilateral foot disorder.  The claims file 
must be reviewed by the examiner in 
connection with requested opinion.  All 
necessary tests and studies should be 
performed and all findings must be reported 
in detail.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (a probability of at 
least 50 percent) that any diagnosed 
bilateral foot disorder, is related to 
service, including the diagnoses of pes 
planus in service.  

4. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



